Case 1:20-cr-20213-PCH Document 36 Entered on FLSD Docket 12/16/2020 Page 1 of 2

  	  

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-CR-20213-PCH/BECERRA


  UNITED STATES OF AMERICA,

  v.

  JENNIFER LYNN FREEMAN,

        Defendant.
  _______________________________/

         ORDER ADOPTING MAGISTRATE JUDGES’ REPORT AND RECOMMENDATION

            THIS CAUSE is before the Court on Magistrate Judge Jacqueline Becerra’s Report and

  Recommendation on Change of Plea (“R&R”) [ECF No. 31], which was filed on December 10,

  2020. In the R&R, Judge Becerra found that Defendant, Jennifer Lynn Freeman (“Defendant”),

  knowingly and voluntarily entered a plea of guilty to Counts I, II, III, and IV of the Information

  filed in this case (“Information”) [ECF No. 21], which charges Defendant with one count of

  Conspiracy to Commit Hobbs Act Robbery and three counts of Hobbs Act Robbery in violation

  of Title 18 U.S.C. § 1951(a). Accordingly, Judge Becerra recommends that this Court accept

  Defendant’s guilty plea; that Defendant be adjudicated guilty of Counts I, II, III, and IV of the

  Information; and that a sentencing hearing be conducted for final disposition of this matter. See

  R&R at 3. The parties were afforded an opportunity to file objections to the R&R, but Defendant

  and the Government each filed a Notice of Non-Objection to the R&R. See [ECF Nos. 32, 35].

  Accordingly, having reviewed the record de novo, it is:

            ORDERED AND ADJUDGED that Magistrate Judge Jacqueline Becerra’s Report and

  Recommendation on Change of Plea [ECF No. 31] is ADOPTED and APPROVED in its

  entirety, including all factual findings and conclusions of law.         The Court ACCEPTS



  	                                              1
Case 1:20-cr-20213-PCH Document 36 Entered on FLSD Docket 12/16/2020 Page 2 of 2

  	  

  Defendant’s plea of guilty, and Defendant is hereby ADJUDGED GUILTY as to Counts I, II,

  III, and IV of the Information. The Court will hold a Sentencing Hearing for Defendant at a date

  and time to be subsequently set by the Court. Meanwhile, the United States Probation Office

  SHALL prepare and submit a pre-sentence investigation report.

         DONE AND ORDERED in Miami, Florida on December 16, 2020.




                                                           PAUL C. HUCK
                                                           UNITED STATES DISTRICT JUDGE



  Copies Furnished To:
  All Counsel of Record;
  Magistrate Judge Jacqueline Becerra;
  U.S. Pretrial Services




  	                                             2
